Exhibit 10.1

Form of Cash America International, Inc. First Amended and Restated

Executive Change-in-Control Severance Agreement

THIS FIRST AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT
(the “Agreement”) is made and entered into by and between Cash America
International, Inc. (the “Controlling Company”), a Texas corporation, and
             (“Executive”), and is effective on the 25th day of January, 2012
(hereinafter referred to as the “Effective Date”).

WHEREAS, the Executive is currently employed by the Controlling Company or one
of its subsidiaries as             ; and

WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Controlling Company concerning its policies,
methods, personnel, and operations; and

WHEREAS, the Controlling Company is desirous of assuring insofar as possible,
that it will continue to have the benefit of the Executive’s services, and the
Executive is desirous of having such assurances; and

WHEREAS, the Controlling Company recognizes that circumstances may arise in
which a Change in Control of the Controlling Company occurs, through acquisition
or otherwise, thereby causing uncertainty of employment without regard to the
Executive’s competence or past contributions. Such uncertainty may result in the
loss of the valuable services of the Executive to the detriment of the
Controlling Company and the shareholders of the Controlling Company; and

WHEREAS, both the Controlling Company and the Executive are desirous that any
proposal for a Change in Control or acquisition will be considered by the
Executive objectively and with reference only to the business interests of the
Controlling Company and the shareholders of the Controlling Company; and

WHEREAS, the Executive will be in a better position to consider the Controlling
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change in Control or acquisition; and

WHEREAS, the Controlling Company and the Executive previously entered into an
Executive Change-in-Control Severance Agreement, which was later amended
effective January 1, 2009 (the “Original Executive Change-in-Control Severance
Agreement”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree that the
Original Executive Change-in-Control Severance Agreement shall be amended and
restated as follows:



--------------------------------------------------------------------------------

Article 1. Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

  (a) “Agreement” means this Executive Change-in-Control Severance Agreement.

 

  (b) “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

  (c) “Board” means the Board of Directors of the Controlling Company.

 

  (d) “Cause” shall be determined solely by the Committee in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

 

  (i) The Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a written demand for substantial performance is
delivered to the Executive that specifically identifies the manner in which the
Committee believes that the Executive has not substantially performed his
duties, and the Executive has failed to remedy the situation within fifteen
(15) business days of such written notice from the Company; or

 

  (ii) The Executive’s conviction of a felony; or

 

  (iii) The Executive’s willful engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise. However, no act or
failure to act on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company.

 

  (e) “Change in Control” means a change in ownership or effective control of
the Controlling Company or a change in the ownership of a substantial portion of
the assets of the Controlling Company, all within the meaning of Code
Section 409A, except that 35% shall be substituted for 30% in applying Treasury
Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be substituted for 40% in
applying Treasury Regulations Section 1.409A-3(i)(5)(vii). As a general
overview, a Change in Control shall occur on the date that any of the following
events occurs:

(i) Any one person, or more than one person acting as a group (as defined in
Code Section 409A), acquires ownership of stock of the Controlling Company that,
together with all other Controlling Company stock held by such person or group
constitutes more than 50 percent of the total voting power of the stock of the
Controlling Company. However, if any one person, or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Controlling Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Controlling Company or to cause a
change in the effective control of the Controlling Company.



--------------------------------------------------------------------------------

(ii) The date any one person, or more than one person acting as a group,
acquires (or has acquired, during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Controlling Company possessing 35 percent or more of the total voting power of
the stock of the Controlling Company.

(iii) The date that any one person, or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Controlling
Company that have a total gross fair market value equal to or more than 50
percent of the total gross fair market value of all of the assets of the
Controlling Company immediately before such acquisition or acquisitions.

(iv) The date a majority of the Controlling Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Controlling Company’s board
of directors before the date of the appointment or election.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” means the Management Development and Compensation Committee of
the Board, or, if no Management Development and Compensation Committee exists,
then the full Board, or a committee of Board members, as appointed by the full
Board to administer this Agreement.

 

  (h) “Company” means the Controlling Company (including any and all
subsidiaries).

 

  (i) “Controlling Company” means Cash America International, Inc., a Texas
corporation or any entity that becomes a successor thereto in a transaction
(i) that qualifies under Code Section 368(a)(1)(F) as a mere change in identity,
form or place of organization, or (ii) that is a liquidation into a parent
corporation described in Code Section 332(b).

 

  (j) “Disability” shall have the meaning ascribed to such term in the
Executive’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.

 

  (k) “Effective Date” means the date specified in the opening sentence of this
Agreement.

 

  (l) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2 herein.

 

  (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (n) “Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Controlling Company of any one
(1) or more of the following events which remains uncured after the expiration
of 30 days following the delivery of written notice of such event to the
Controlling Company in accordance with section 2.7:

 

  (i) The assignment of the Executive to duties materially inconsistent with,
and which would constitute a material diminution with respect to, the
Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Executive’s authorities, duties, or responsibilities from those in effect as
of ninety (90) calendar days prior to the Change in Control, other than any
insubstantial and inadvertent act;



--------------------------------------------------------------------------------

  (ii) The Company’s requiring the Executive to be based at a location in excess
of thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s then-present business travel obligations;

 

  (iii) A material reduction by the Company of the Executive’s Base Salary in
effect on the Effective Date hereof, or as the same shall be increased from time
to time;

 

  (iv) The failure of the Company to continue in effect any of the Company’s
short- and long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or other compensation arrangements in
which the Executive participates which results in a material diminution in the
incentive compensation opportunity or benefits provided to the Executive, unless
such failure to continue the plan, policy, practice, or arrangement pertains to
all plan participants generally; or the failure by the Company to continue the
Executive’s participation therein on materially the same basis, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants, as existed immediately prior to the Change in
Control of the Controlling Company;

 

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Controlling Company as a result of a Change in Control of the
Controlling Company to assume and agree to perform the Company’s obligations
under this Agreement, such that there is a breach of Article 7 herein; and

 

  (vi) A material breach of this Agreement by the Company which is not remedied
by the Company within ten (10) business days of receipt of written notice of
such breach delivered by the Executive to the Company.

 

  (o) “Qualifying Termination” means any of the events described in Section 2.2
herein, the occurrence of which gives rise to the entitlement to the payment of
Severance Benefits hereunder.

 

  (p) “SERP” means the Cash America International, Inc. Supplemental Executive
Retirement Plan, as amended from time to time.

 

  (q) “Separation from Service” or “Separate from Service” means the Executive
separates from service with the Company as determined under Code Section 409A.
For purposes of determining whether a Separation from Service has occurred, the
“Company” shall include the Controlling Company (or the subsidiary or former
subsidiary of the Controlling Company) that employs the Executive immediately
before the separation (the “Employing Entity”) and all entities that would be
treated as a single employer with the Employing Entity at such time under Code
Sections 414(b) or (c), but substituting “at least 50 percent” instead of “at
least 80 percent” each place it appears in applying such rules.



--------------------------------------------------------------------------------

  (r) “Severance Benefits” mean the payment of severance compensation as
provided in Section 2.3 herein.

Article 2. Severance Benefits

2.1 Right to Severance Benefits. The Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein, if there has
been a Change in Control of the Controlling Company and if, within twenty-four
(24) months thereafter, the Executive Separates from Service with the Company
for any reason specified in Section 2.2 herein as being a Qualifying
Termination.

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, or due to a voluntary termination of employment for reasons other
than as specified in Section 2.2(b) herein.

2.2 Qualifying Termination. The occurrence of any one of the following events
within twenty-four (24) months after a Change in Control of the Controlling
Company shall be considered a “Qualifying Termination” and shall give rise to
Executive’s entitlement to Severance Benefits under this Agreement:

 

  (a) The Company’s involuntary termination of the Executive’s employment
without Cause; and

 

  (b) The Executive’s voluntary termination of employment following the initial
existence of a Good Reason.

For purposes of this Agreement, a Qualifying Termination shall not include a
termination of employment by reason of death or Disability, the Executive’s
voluntary termination for reasons other than as specified in Section 2.2(b)
herein, or the Company’s involuntary termination for Cause.

2.3 Description of Severance Benefits. In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits:

 

  (a) A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay and unreimbursed business expenses, as well as all other items
earned by and owed to the Executive to the extent permitted under Code
Section 409A, through and including the Effective Date of Termination.

 

  (b) A lump-sum amount equal to the Executive’s annual target bonus amount,
established under the annual bonus plan in which the Executive is then
participating, for the bonus plan year in which the Executive’s Effective Date
of Termination occurs, multiplied by a fraction the numerator of which is the
number of full completed months in the year from January 1 through the Effective
Date of Termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under the
annual bonus plan in which the Executive is then participating for the plan
year.



--------------------------------------------------------------------------------

  (c) A lump-sum amount equal to two (2) multiplied by the higher of: (i) the
Executive’s annual rate of Base Salary in effect upon the Effective Date of
Termination, or (ii) the Executive’s annual rate of Base Salary in effect on the
date of the Change in Control.

 

  (d) A lump-sum amount equal to two (2) multiplied by the higher of: (i) the
Executive’s annual target bonus established under the annual bonus plan in which
the Executive is then participating for the bonus plan year in which the
Executive’s Effective Date of Termination occurs, or (ii) the actual annual
bonus payment made to the Executive under the annual bonus plan in which the
Executive participated in the year preceding the year in which the Effective
Date of Termination occurs.

 

  (e) An immediate vesting of any and all outstanding cash-based long-term
incentive awards held by the Executive, as granted to the Executive by the
Company as a component of the Executive’s compensation. The vested amount shall
be the greater of: (i) an amount calculated under the terms of the incentive
award based on the higher of actual performance goal achievement or target award
level established for each award, multiplied by a fraction the numerator of
which is the full number of completed calendar months in the preestablished
performance period as of the Effective Date of Termination, and the denominator
of which is the full number of months in the entire performance period; or
(ii) the amount to which the Executive would be entitled under the terms of the
long-term incentive award in the absence of this provision. The time and form of
payment of this vested amount shall be determined pursuant to the terms of the
long-term incentive awards.

 

  (f) An immediate vesting and the lapse of all restrictions on any and all
outstanding stock-based awards held by the Executive, including the maximum
amount of any performance-based awards, to the extent not already provided for
in the award agreement.

 

  (g) Equivalent payment for continued medical coverage under the Company’s
group health plan and/or under the Company’s supplemental executive medical
expense reimbursement plan (“MERP”), if any, for a period of twenty-four
(24) months following the date of Separation from Service, based on the same
coverage level, including dependent coverage, as in effect on the Effective Date
of Termination. Executive’s dependents shall be entitled to continue coverage
for the full twenty-four (24) month period following the Effective Date of
Termination, even if the Executive dies during such period. Each payment or
premium discount provided under this subsection shall be considered a separate
payment for purposes of Code Section 409A. Equivalent payment under this
subsection shall be provided as follows:

 

  (i) With respect to coverage other than the MERP, such equivalent payment
shall be provided by:



--------------------------------------------------------------------------------

  (A) providing reimbursement of the portion of the monthly COBRA premium in
excess of the amounts (if any) that similarly-situated active employees would
pay for similar coverage under the Company’s plans for the eighteen (18) month
period, or such shorter period, of time during which Executive has COBRA
coverage, or a direct reduction in premiums in lieu of reimbursement if
determined by the Company in its discretion;

 

  (B) providing a lump-sum payment equal to the reimbursement described in
clause (i)(A) of this subsection for the first monthly COBRA premium times six
(6); and

 

  (C)

if for any reason during the eighteen (18) month period following the Effective
Date of Termination, Executive does not have COBRA coverage under the Company’s
group health plan, the Company shall make an additional lump sum payment to
Executive (or to Executive’s estate if Executive has died), equal to the
reimbursement described in clause (i)(A) of this subsection for the first
monthly COBRA premium times the number of months in the period from the date
Executive’s COBRA coverage ends through the end of the eighteenth (18th) month
following the Effective Date of Termination.

 

  (ii) The Company shall also pay a lump-sum payment equal to the portion of the
monthly MERP premium in excess of the amounts (if any) that similarly-situated
active employees would pay for similar coverage under the MERP for a period of
twenty-four (24) months.

 

  (h) Up to $50,000 for reimbursement of amounts paid by the Executive for
reasonable outplacement services from a reputable executive search firm of the
Executive’s selection (or direct payment to such search firm), to the extent
that the Executive incurs such expenses (i) as a direct result of the Separation
from Service and (ii) within twenty-four (24) months after the date of the
Separation from Service. Notwithstanding anything in this Agreement to the
contrary, the Company shall provide any reimbursements described in this
Section 2.3(h) to the Executive on or before the December 31 of the third
calendar year following the calendar year that includes the Separation from
Service.

2.4 Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

2.5 Termination for Death. Following a Change in Control, if the Executive’s
employment with the Company is terminated by reason of his death, the
Executive’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs then
in effect.



--------------------------------------------------------------------------------

2.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for
reasons other than as specified in Section 2.2(b) herein, the Company shall pay
the Executive his full Base Salary at the rate then in effect, accrued vacation,
and other items earned by and owed to the Executive through the Effective Date
of Termination, plus all other amounts to which the Executive is entitled under
any compensation plans of the Company at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.

2.7 Notice of Termination. Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. In order to terminate for Good Reason, (i) the Executive must give
the Company 30 days’ written notice of the intent to terminate for Good Reason
within 90 days of the initial existence of the conditions purportedly
constituting Good Reason; (ii) the termination for Good Reason shall only take
effect if the Company has not cured any conditions that are identified in such
notice by Executive, and that constitute Good Reason, within 30 days after such
notice; and (iii) the date of termination of employment may not be later than
130 days after the date of the initial existence of the conditions purportedly
constituting Good Reason.

Article 3. Form and Timing of Severance Benefits

3.1 Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 2.3(a), 2.3(b), 2.3(c) and 2.3(d) herein and the lump sum payments
described in Sections 2.3(g)(i)(B) and 2.3(g)(ii) herein shall be paid in cash
to the Executive in a single lump sum as soon as practicable following the date
of Separation from Service, but in no event later than ten (10) calendar days
from such date. Notwithstanding the foregoing, to the extent required by Code
Section 409A, all or a portion of such payments shall be delayed to the date
that is six months after the date of Separation from Service. The lump sum
payment described in section 2.3(g)(i)(C) herein, if applicable, shall be paid
in cash to the Executive in a single lump sum on the first day of the nineteenth
(19th) month following the date of Separation from Service.

3.2 Withholding of Taxes. Upon payment of Severance Benefits or other amounts
payable under this Agreement, the Company shall withhold from those Severance
Benefits or other amounts all federal, state, city, or other taxes as legally
shall be required.

Article 4. The Company’s Payment Obligation

4.1 Payment Obligations Absolute. Except as provided in Section 8.8 herein, the
Company’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder shall be
paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and except as provided in Section 8.8 herein, the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.



--------------------------------------------------------------------------------

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 2.3(h) herein.

4.2 Contractual Rights to Benefits. This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.

Article 5. Term of Agreement

This Agreement will commence on the Effective Date and shall continue in effect
for two (2) full years. However, at the end of such two (2) year period and, if
extended, at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
either party delivers written notice six (6) months prior to the end of such
term, or extended term, stating that the Agreement will not be extended. In such
case, the Agreement will terminate at the end of the term, or extended term,
then in progress.

However, in the event of a Change in Control of the Controlling Company, the
term of this Agreement shall automatically be extended for two (2) years from
the date of the Change in Control.

Article 6. Legal Remedies

6.1 Dispute Resolution. The Executive shall have the right and option to elect
to have any good faith dispute or controversy arising under or in connection
with this Agreement settled by litigation or arbitration. If arbitration is
selected, such proceeding shall be conducted by final and binding arbitration
before a panel of three (3) arbitrators in accordance with the laws and under
the administration of the American Arbitration Association.

6.2 Payment of Legal Fees. In the event that it shall be necessary or desirable
for the Executive to retain legal counsel and/or to incur other costs and
expenses in connection with the enforcement of any or all of his rights under
this Agreement, the Company shall pay (or the Executive shall be entitled to
recover from the Company) on or before December 31 of the calendar year
following the calendar year in which the legal costs and expenses are incurred,
any reasonable attorneys’ fees, costs, and expenses in connection with the good
faith enforcement of the Executive’s rights (including the enforcement of any
arbitration award) that arise during the Executive’s lifetime. This shall
include, without limitation, court costs and attorney’s fees incurred by the
Executive as a result of any good faith claim, action, or proceeding, including
any such action against the Company arising out of, or challenging the validity
or enforceability of, this Agreement or any provision hereof. This right to
receive legal fees is not subject to liquidation or exchange for another
benefit, and the amount of fees or expenses provided during one calendar year
will not affect the amount of fees or expenses eligible for reimbursement or
provided in any other calendar year.



--------------------------------------------------------------------------------

Article 7. Successors

The Controlling Company shall require any successor (whether direct or indirect,
by purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Controlling Company (including without limitation any acquirer in a
Change in Control event described in subsection (e)(iii) of Article 1 hereof) by
agreement, in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. Regardless of whether such agreement is executed, this Agreement
shall be binding upon any successor in accordance with the operation of law and
such successor shall be deemed the “Company” for purposes of this Agreement.
Notwithstanding the foregoing, any change in control of a successor not deemed
to be the “Controlling Company” under Section 1(i) hereto shall not be
considered a “Change in Control.”

Article 8. Miscellaneous

8.1 Employment Status. This Agreement is not, and nothing herein shall be deemed
to create, an employment contract between the Executive and the Controlling
Company or any of its subsidiaries. The Executive acknowledges that the rights
of the Company remain wholly intact to change or reduce at any time and from
time to time his compensation, title, responsibilities, location, and all other
aspects of the employment relationship, or to discharge him prior to a Change in
Control (subject to such discharge possibly being considered a Qualifying
Termination pursuant to Section 2.2).

8.2 Entire Agreement. This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which he
might otherwise be entitled.

8.3 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address he has filed in writing with the Company or, in the case of the
Company, at its principal offices.

8.4 Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

8.5 Conflicting Agreements. The Executive hereby represents and warrants to the
Company that his entering into this Agreement, and the obligations and duties
undertaken by him hereunder, will not conflict with, constitute a breach of, or
otherwise violate the terms of, any other employment or other agreement to which
he is a party, except to the extent any such conflict, breach, or violation
under any such agreement has been disclosed to the Board in writing in advance
of the signing of this Agreement.

8.6 Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect. Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Agreement
not expressly subject to such order.



--------------------------------------------------------------------------------

8.7 Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by the Company, as applicable, or by the
respective parties’ legal representatives or successors. Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in the Executive’s income pursuant to Section 409A of the Code, then
such provision shall be null and void, and the Company shall amend the Agreement
in such a way as to cause substantially similar economic results without causing
such inclusion; any such amendment shall be binding on the Executive.

8.8 Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, in the event that the Controlling Company is required to materially
restate its financial results due to the Controlling Company’s material
noncompliance with any financial reporting requirement under Federal securities
laws, excluding a restatement of such financial results due solely to a change
in generally accepted accounting principles in the United States or such other
accounting principles that may be adopted by the Securities and Exchange
Commission and are or become applicable to the Controlling Company, the
Committee may, in its discretion or as necessary to comply with applicable law,
require the Executive to repay the Controlling Company an amount equal to all or
any portion of any incentive compensation (including stock and stock-based
awards) that has been paid, issued or granted to the Executive pursuant to any
incentive compensation program within the two years preceding the date on which
the Controlling Company is required to prepare an accounting restatement, to the
extent that such amount was based on the erroneous data and exceeded the amount
that would have been paid, issued or granted to the Executive under the
accounting restatement. Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee. Any repayment obligation
shall be satisfied in cash or in such other form of consideration, such as
shares of stock of the Controlling Company, permitted by applicable law and
acceptable to the Committee, and the Committee may provide for an offset to any
future payments owed by the Controlling Company or its affiliates to the
Executive if necessary to satisfy the repayment obligation; provided however,
that if any such offset is prohibited under applicable law, the Committee shall
not permit any such offset and may require immediate repayment by the Executive.
Notwithstanding the foregoing, to the extent required to comply with applicable
law, any applicable stock exchange listing requirements, and/or any compensation
recovery or clawback policy adopted by the Controlling Company after the
Effective Date, the Controlling Company may unilaterally amend this Section 8.8
and such amendment shall be binding on the Executive; provided, however,
regardless of whether the Controlling Company makes such a unilateral amendment,
the Executive shall be bound by any compensation recovery or clawback policy
adopted by the Company after the Effective Date.

8.9 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Texas shall be the controlling law in all
matters relating to this Agreement without giving effect to principles of
conflicts of laws.

8.10 Construction. This Agreement is intended to provide for severance payments
and benefits and short-term deferrals exempt from Internal Revenue Code
Section 409A, and shall be construed accordingly. To the extent that this
Agreement provides for amounts not eligible for such exemptions, this Agreement
is intended to comply with Internal Revenue Code Section 409A, and shall be
construed accordingly.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

CASH AMERICA INTERNATIONAL, INC. By:  

 

 

James H. Graves,

Chairman of the Cash America International, Inc.

Management Development & Compensation Committee

EXECUTIVE

 

NAME:                                                                     
                   